DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-18) with attempted traverse in the reply filed on 8/23/2022 is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.

Status of Claims
The status of the claims as filed in the submission dated 8/23/2022 are as follows:
Claims 1-20 are pending;
Claims 19-20 are withdrawn from consideration;
Claims 1-18 are being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
spacing between the arrays of plates is selectively reduced at locations proximate a high temperature components and selectively increased at locations away from high temperature components (claim 9);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Notched Baffled Heat Exchanger for Circuit Boards”, or something similarly descriptive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“High temperature components” in claims 7, 9, 10, 13 (Interpreted as common electrical components of a circuit board, and its equivalents);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “high temperature component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure outlines that “high temperature components” can be found on circuit boards, but does not list what those components could be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recite “a first side wall, and a second side wall”.  However, claim 1 line 3 already recites “a first side wall and a second side wall”. Therefore, it is unclear as to how these two instances of “first side wall” and “second side wall” relate to one another.  Are the two instances referring to the same element or to two distinct elements.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
The term “high temperature component” in claims 7, 9, 10 and 13 is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what specific temperature needs to be reached in order to be considered “high-temperature”.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (US2001/0045276A1).
Re Claim 1. Ohashi teaches a heat exchanger (50) for cooling a circuit board (The italicized limitation is intended use of the heat exchanger.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling a circuit board, see Paragraphs 2, 36; Figures 12-15), comprising: 
a housing defining a volume (interior of 50) bounded by (Figures 12-15; Paragraphs 55-60): 
a first side wall (53) and a second side wall (54) opposed to the first side wall (Figures 12-15; Paragraphs 55-60); 
a third side wall (51) and a fourth side wall (52) opposed to the third side wall (Figures 12-15; Paragraphs 55-60); and 
a first end wall (55) and a second end wall (56) opposed to the first end wall (Figures 12-15; Paragraphs 55-60), 
wherein the housing includes a coolant inlet (57) in communication with the volume and a coolant outlet (58) in communication with the volume, a first side wall, and a second side wall, the housing having a first housing portion (51) assembled with a second housing portion (52, 53, 54, 55, 56) (Figures 12-15; Paragraphs 55-60); 
a first array of plates (63a) disposed on the third side wall (the plates are bonded to the side walls, thus the plates are considered disposed on the third side wall), each of the plates of the first array extending toward the fourth side wall and extending laterally between the first side wall and the second side wall of the housing and having a solid construction with an aperture (64d) at a corner of the plate nearest the first side wall and fourth wall (Figures 12-15, wherein Figure 13 illustrates the plates extending between the first and second side walls; Paragraphs 55-60); and 
a second array of plates (63b) disposed on the fourth side wall (the plates are bonded to the side walls, thus the plates are considered disposed on the fourth side wall), each of the plates of the second array extending parallel to and interleaved with the first array of plates, each of the plates of the second array extending toward the third side wall and extending laterally between the first side wall and the second side wall of the housing and having a solid construction with an aperture at a corner (62d) of the plate nearest the second side wall and the third wall (Figures 12-15, wherein Figure 13 illustrates the plates extending between the first and second side walls and interleaved with each other; Paragraphs 55-60).

Re Claim 10. Ohashi teaches a heat exchanger (50) for cooling high temperature components of a circuit board (The italicized limitation is intended use of the heat exchanger.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling high temperature components of a circuit board, see Paragraphs 2, 36; Figures 12-15), comprising: 
a housing including a coolant inlet (57), a coolant outlet (58), a first side wall (53), a second side wall (54), and an upper housing portion (51) assembled with a lower housing portion (52, 53, 54, 55, 56) (Figures 12-15; Paragraphs 55-60); 
a first array of plates (63a) on the upper housing portion (Figures 12-15; Paragraphs 55-60; The plates are bonded to the side walls, thus the plates are considered on the upper housing portion); and 
a second array of plates (63b) on the lower housing portion (the plates are bonded to the side walls, thus the plates are considered on the lower housing portion) extending parallel to and interleaved with the first array of plates (Figure 13 illustrates the plates extending between the first and second side walls and interleaved with each other), each of the plates of the first and second arrays having an aperture (62d, 64d) that is laterally and vertically opposed to the aperture of an immediately adjacent plate (Figures 12-15; Paragraphs 55-60; Figure 14a illustrates the apertures are laterally opposed by being adjacent and vertically opposed with upper apertures 62d and lower apertures 64d).

Re Claim 2. Ohashi teaches the apertures in the interleaving first and second arrays of plates define a coolant flow path (60), wherein the coolant inlet is in communication with a first portion of the volume at a first end (at 55) of the coolant flow path, and wherein the coolant outlet is in fluid communication with a second portion of the volume at the second end (at 56) of the coolant flow path (Figures 12-15; Paragraphs 55-60).
Re Claim 6. Ohashi teaches the heat exchanger is configured to assemble on top of the circuit board (Figures 12-15; Paragraphs 55-60. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling a circuit board).
Re Claim 7. Ohashi teaches the interleaving first and second arrays of plates are localized on top of high temperature components of the circuit board (Figures 12-15; Paragraphs 55-60. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling a circuit board).
Re Claim 8. Ohashi teaches a number of the plates of the first and second arrays is adjusted to control a resistance of the coolant flowing through the heat exchanger (Figures 12-15; Paragraphs 55-60. It is inherent of the plates to control the fluid flow resistance through the heat exchanger).
Re Claim 9. Ohashi teaches spacing between the arrays of plates is selectively reduced at locations proximate a high temperature components and selectively increased at locations away from high temperature components (Figures 12-15; Paragraphs 55-60.  The term “selectively reduced” and “selectively increased” are not positively recited limitations, wherein there is no requirement that the spacing of the plates be increased or reduced.).
Re Claim 11. Ohashi teaches the interleaving first and second arrays of plates create a lateral and vertical serpentine fluid flow path (Figures 12-15; Paragraphs 55-60).
Re Claim 12. Ohashi teaches the lateral and vertical serpentine fluid flow path creates turbulent flow in a coolant flowing through the heat exchanger (Figures 12-15; Paragraphs 55-60. The 180 degree turns will create a turbulent flow at a given operational flow state).
Re Claim 13. Ohashi teaches the interleaving first and second arrays of plates are localized near the high temperature components of the circuit board (Figures 12-15; Paragraphs 55-60; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling a circuit board).
Re Claim 14. Ohashi teaches a number of the plates of the first and second arrays is adjusted to lower a resistance of the coolant flowing through the heat exchanger (Figures 12-15; Paragraphs 55-60. It is inherent of the plates to control the fluid flow resistance through the heat exchanger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US2001/0045276A1) in view of Skrzypek (US4278126).
Re Claim 3. Ohashi teaches notches at the corner areas of the plates (Figure 15) but fails to specifically teach the apertures of the first array of plates are indentations at the bottom corner of each plate, and wherein the apertures of the second array of plates are indentations at the upper corner of each plate.
However, Skrzypek teaches forming a serpentine path through a heat exchanger housing (12) by forming notches (32, 34) at the corners of the array of plates (22), such that the apertures (34) of the first array of plates (22) are indentations at the bottom corner of each plate (Figure 6), and wherein the apertures of the second array of plates are indentations at the upper corner of each plate (32) (Figure 4) (Figures 2-6; Column 3 lines 12-31).
Therefore, in view of Skrzypek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plates of Ohashi with upper and lower corner indentations in order to better mix the coolant flowing through the housing, thereby increasing the rate of heat exchange (Skrzypek Column 4 lines 15-20).
Re Claim 4. Ohashi as modified by Skrzypek teach the indentations of the first array of plates are cutouts at the bottom corner of each plate, and wherein the indentations of the second array of plates are cutouts at the upper corner of each plate (Ohashi Figure 15; Skrzypek Figures 2-6, Column 3 lines 12-31).
Re Claim 5. Ohashi teaches the plates of the first and second array are rectangular (Figures 12-15; Paragraphs 55-60).
Re Claim 15. Ohashi teaches notches at the corner areas of the plates (Figure 15) but fails to specifically teach the apertures of the first array of plates are indentations at a bottom corner of each plate nearest the first side wall of the housing, and wherein the apertures of the second array of plates are indentations at an upper corner of each plate nearest the second side wall of the housing.
However, Skrzypek teaches forming a serpentine path through a heat exchanger housing (12) by forming notches (32, 34) at the corners of the array of plates (22), such that the apertures (34) of the first array of plates (22) are indentations at a bottom corner of each plate nearest the first side wall of the housing (Figure 6), and wherein the apertures (32) of the second array of plates (22) are indentations at an upper corner of each plate nearest the second side wall of the housing (Figure 4) (Figures 2-6).
Therefore, in view of Skrzypek’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plates of Ohashi with upper and lower corner indentations in order to better mix the coolant flowing through the housing, thereby increasing the rate of heat exchange (Skrzypek Column 4 lines 15-20).
Re Claim 16. Ohashi as modified by Skrzypek teach the indentations of the first array of plates are rectangular cutouts at the bottom corner of each plate, and wherein the indentations of the second array of plates are rectangular cutouts at the upper corner of each plate (Ohashi Figure 15; Skrzypek Figures 2-6, Column 3 lines 12-31).
Re Claim 17. Ohashi teaches the housing and the first and second arrays of plates are formed from aluminum (Paragraphs 36-37, 66 teaches the heat exchanger formed of aluminum).
Re Claim 18. Ohashi teaches the heat exchanger is configured to cool a circuit board used in an electric turbocharger system (Figures 12-15, Paragraphs 55-30.  The italicized portion is intended use of the heat exchanger.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). The heat exchanger of Ohashi can be used for cooling electronic devices and thus is capable of cooling a circuit board used in an electric turbocharger system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763